DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wale T. Godo on 8/6/2021
The application has been amended as follows:
1. (Currently Amended) A video-processing apparatus, comprising:
a transceiver for receiving a reference video and a comparison video; and a
processor for generating a result of video quality measurement for the comparison video, 
wherein the  processor calculates distortion using feature information of the reference video, feature information of the comparison video, a perceptually sensitive region of the reference video, a perceptually sensitive region of the comparison video, and a change from the perceptually sensitive region of the reference video to the perceptually sensitive region of the comparison video, and generates the result of the video quality measurement based on the distortion, and 
the perceptually sensitive region of the reference video includes one or more of a spatial perceptually sensitive region of the reference video, a temporal perceptually sensitive region of the reference video, and a spatial-temporal perceptually sensitive region of the reference video, 
the perceptually sensitive region of the comparison video includes one or more of a spatial perceptually sensitive region of the comparison video, a temporal perceptually 
the processor generates a spatial randomness map by calculating spatial randomness values of a first block in each image of an input video,
 the input video is the reference video or the comparison video, 
the processor generates a smoothness map by calculating a background smoothness value of a second block in each image of the input video,
Application No. 16/697,585 a pixel of the spatial randomness map corresponds to the first block, 
the pixel corresponding to the first block is predicted using third blocks adjacent to the first block, 
a value of the pixel is calculated using a cross-correlation matrix of the third blocks and the first block and an inverse matrix of a correlation matrix of the third blocks, and 
the background smoothness value is the number of pixels of which spatial randomness is lower than a threshold in the second block divided by the number of pixels in the second block.  

2. (Original) The video-processing apparatus of claim 1, wherein: 
the feature information of the reference video includes one or more of spatial feature information of the reference video, temporal feature information of the reference video, and spatial-temporal feature information of the reference video, and 
the feature information of the comparison video includes one or more of spatial feature information of the comparison video, temporal feature information of the comparison video, and spatial-temporal feature information of the comparison video.  

3. (Currently Amended) The video-processing apparatus of claim 2, wherein: 
the processor extracts the spatial-temporal feature information from a spatial- temporal slice of an input video, 
the input video includes one or more of the reference video and the comparison video, and 
the spatial-temporal slice has a structure into which a Group of Pictures (GOP) of the input video is spatially divided.  

4. (Currently Amended) The video-processing apparatus of claim 2, wherein: 
the processor detects horizontal features and vertical features of the spatial feature information in each image of an input video, and 
the processor detects features in a direction other than a horizontal direction and a vertical direction in the image.  

5. (Currently Amended) The video-processing apparatus of claim 4, wherein the processor derives a region in which perceptual sensitivity is high from the image using an edge detection method.  

6. (Original) The video-processing apparatus of claim 5, wherein the edge detection method is a method using a Sobel operation.  

7. (Original) The video-processing apparatus of claim 5, wherein: the horizontal features and the vertical features indicate a horizontal-vertical edge map, and the features in the direction other than the horizontal direction and the vertical direction indicate an edge map from which information about a horizontal edge and a vertical edge is excluded.  

8. (Currently Amended) The video-processing apparatus of claim 7, wherein: 
the processor updates the horizontal-vertical edge map using a first perceptual weight, and 
the processor updates the edge map from which the information about the horizontal edge and the vertical edge is excluded using a second perceptual weight.  

9. (Original) The video-processing apparatus of claim 8, wherein the first perceptual weight and the second perceptual weight reflect a change in a spatial perceptually sensitive region.  

10-11. (Canceled)  
  
12. (Original) The video-processing apparatus of claim 1, wherein the change is a difference between the perceptually sensitive region of the reference video and the perceptually sensitive region of the comparison video.  

13. (Original) The video-processing apparatus of claim 12, wherein the distortion includes one or more of spatial distortion, temporal distortion, and spatial-temporal distortion.  

14. (Currently Amended) The video-processing apparatus of claim 13, wherein: 
the processor extracts representative spatial information of the reference video using spatial feature information of the reference video, a spatial perceptually sensitive region of the reference video, and a change in the spatial perceptually sensitive region, 
processor extracts representative spatial information of the comparison video using spatial feature information of the comparison video, a spatial perceptually sensitive region of the comparison video, and a change in the spatial perceptually sensitive region,
the processor calculates the spatial distortion, the spatial distortion is a difference between the representative spatial information of the reference video and the representative spatial information of the comparison video, and 
the change in the spatial perceptually sensitive region is a change from the spatial perceptually sensitive region of the reference video to the spatial perceptually sensitive region of the comparison video.  

15. (Currently Amended) The video-processing apparatus of claim 14, wherein: 
the processor generates combined spatial information of the reference video by combining the spatial feature information of the reference video, the spatial perceptually sensitive region of the reference video, and the change in the spatial perceptually sensitive region,
 the processor extracts representative spatial information of each image of the reference video from the combined spatial information, and 
the processor extracts the representative spatial information of the reference video from the representative spatial information of each image of the reference video.  

16. (Currently Amended) The video-processing apparatus of claim 13, wherein: 
the processor extracts representative temporal information of the reference video using temporal feature information of the reference video, a temporal perceptually sensitive region of the reference video, and a change in the temporal perceptually sensitive region, 
the processor extracts the representative temporal information of the comparison video using temporal feature information of the comparison video, a temporal perceptually sensitive region of the comparison video, and a change in the temporal perceptually sensitive region, 
the processor calculates the temporal distortion, the temporal distortion is a difference between the representative temporal information of the reference video and the representative temporal information of the comparison video, and the change in the temporal perceptually sensitive region is a change from a temporal perceptually sensitive region of the reference video to a temporal perceptually sensitive region of the comparison video.  

17. (Currently Amended) The video-processing apparatus of claim 16, wherein:
 	the processor generates combined temporal information of the reference video by combining the temporal feature information of the reference video, the temporal perceptually sensitive region of the reference video, and the change in the temporal perceptually sensitive region, 
the processor extracts representative temporal information of each image of the reference video from the combined temporal information, and 
the processor extracts the representative temporal information of the reference video from the representative temporal information of each image of the reference video.  

18. (Previously Amended) A video-processing method, comprising: 
extracting feature information of a reference video; 
detecting a perceptually sensitive region of the reference video; 
extracting feature information of a comparison video; 
detecting a perceptually sensitive region of the comparison video;
calculating a change from the perceptually sensitive region of the reference video to the perceptually sensitive region of the comparison video; 
calculating distortion using the feature information of the reference video, the feature information of the comparison video, the perceptually sensitive region of the reference video, the perceptually sensitive region of the comparison video, and the change; 
generating a result of video quality measurement based on the distortion, wherein 
the perceptually sensitive region of the reference video includes one or more of a spatial perceptually sensitive region of the reference video, a temporal perceptually sensitive region of the reference video, and a spatial-temporal perceptually sensitive region of the reference video, 
Application No. 16/697,585the perceptually sensitive region of the comparison video includes one or more of a spatial perceptually sensitive region of the comparison video, a temporal perceptually sensitive region of the comparison video, and a spatial-temporal perceptually sensitive region of the comparison video, 
a spatial randomness map is generated by calculating spatial randomness values of a first block in each image of an input video, 
the input video is the reference video or the comparison video, 
a smoothness map is generated by calculating a background smoothness value of a second block in each image of the input video, 

a value of the pixel is calculated using a cross-correlation matrix of the third blocks and the first block and an inverse matrix of a correlation matrix of the third blocks, and 
the background smoothness value is the number of pixels of which spatial randomness is lower than a threshold in the second block divided by the number of pixels in the second block.  

19. (Currently Amended) A non-transitory computer-readable storage medium storing a program for performing the video-processing method of claim 18.

20. (Canceled)

Allowable Subject Matter
Claims 1-9 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to a method and apparatus for measuring video quality, and more particularly, to a method and apparatus for measuring video quality based on the detection of a change in a perceptually sensitive region.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “the processor generates a spatial randomness map by calculating spatial randomness values of a first block in each image of an input video,  the input video is the reference video or the comparison video, the processor generates a smoothness map by calculating a background smoothness value of a second block in each image of the input video, a pixel of the spatial randomness map corresponds to the first block, the pixel corresponding to the first block is predicted using third blocks adjacent to the first block, a value of the pixel is calculated using a cross-correlation matrix of the third blocks and the first block and an inverse matrix of a correlation matrix of the third blocks, and the background smoothness value is the number of pixels of which spatial randomness is lower than a threshold in the second block divided by the number of pixels in the second block..” 
The closest prior art found was SAUNDERS et al. (US 20110255589 A1), hereinafter referred to as SAUNDERS and OKAMOTO (US 20060276983 Al) hereinafter referred to as OKAMOTO.
SAUNDERS pertains to methods of compressing video data. More particularly, the invention relates to methods of compressing video data using visual aspects (SAUNDERS, ¶¶ [0002]). OKAMOTO is directed to a video quality assessing apparatus, a video quality assessing method, and a video quality assessing program that estimate a subjective quality of video images by measuring the physical feature values of a video signal without conducting a subjective quality assessing test in which a human tester actually watches the video images and assesses a quality thereof (OKAMOTO, ¶¶ [0001]). However, SAUNDERS and OKAMOTO, either, singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Claims 18 and 19 recite features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims 2-9 are allowed for the reasons concerning the independent claims.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486